EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of March 27, 2020 are hereby accepted as FORMAL.
The substitute specification has been ENTERED.
The preliminary amendments of March 27, 2020 and of November 3, 2020 have been ENTERED.
Gao et al (‘819) is of general interest for the disclosure relating to precise point positioning and to ambiguity.
Dai et al (‘230) is of general interest for the disclosure relating to precise point positioning and to ambiguity.
Each of Xianglin (‘213) and De Jong (‘233) is of general interest for the disclosure relating to precise point positioning and to the calculation of corrections.
The reference, “An Introduction to GNSS: GPS, GLONASS, BeiDou, Galileo and other Global Navigation Satellite Systems” is of general interest due to the section on precise point positioning on pages 57-58.
The article, “Multi-GNSS Precise Positioning: New Solutions, New Challenge” is of general interest for the description of precise point positioning.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification, immediately above the header “FIELD OF THE INVENTION,” insert -- This application is a National Phase entry of International Patent Application No. PCT/EP2018/076182, filed on September 26, 2018, which claims priority from European Patent Office (EPO) Patent Application No. 17193912.7, filed on September 28, 2017.--.

In that the examiner’s amendment above merely makes a minor, editorial change to the specification that is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as amended is as follows:
“1. (Previously presented) A method for Precise Point Positioning in a satellite navigation system comprising a plurality of navigations satellites and a plurality of base stations each provided with a receiver, that receives satellite signals and is used for determining ambiguity-free phase biases and further instrumental and atmospheric errors, wherein the errors are arranged for being transmitted to navigation devices and arranged for being used by the navigation devices for performing Precise Point Positioning including ambiguity fixing, the method including: - obtaining code and phase measurements, which were performed on the satellite signals by the plurality of receivers at two or more frequencies, - determining separate individual values for a plurality of phase ambiguities and a plurality of the errors based on the code and phase measurements, wherein: - the receivers are grouped into clusters, - in each cluster a determination of a single cluster solution is performed, in which satellite errors selected from the group of satellite position errors, satellite clock errors and the ambiguity-free satellite phase biases are determined based on the phase and code measurements performed by the receivers of the respective cluster; - a determination of a multi-cluster solution is performed, in which values of the selected satellite errors, which were determined in different clusters, are adjusted by an estimation process applied to the values of the selected errors determined in different clusters.”  (Bold added).
Looking, first, to independent claim 1 as amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-12 depends ultimately from allowable, independent claim 1, each of dependent claims 2-12 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 13 as amended is as follows:
“13. (Previously presented) A network of base stations for a satellite navigation system, the network comprising a plurality of base stations each provided with a receiver arranged for receiving satellite signals from a plurality of navigation satellites and the network being arranged for determining ambiguity-free phase biases and further instrumental and atmospheric errors wherein the errors are provided for being transmitted to navigation devices and provided for being used by the navigation devices for performing Precise Point Positioning including ambiguity fixing, the network of base stations being arranged for performing a method including: Serial No. 16/651,864 Preliminary Amendment Page 6 - obtaining code and phase measurements, which were performed on the satellite signals by the plurality of receivers at two or more frequencies, - determining separate individual values for a plurality of phase ambiguities and a plurality of the errors based on the code and phase measurements, wherein: - the receivers are grouped into clusters, - in each cluster a determination of a single cluster solution is performed, in which satellite errors selected from the group of satellite position errors, satellite clock errors and the ambiguity-free satellite phase biases are determined based on the phase and code measurements performed by the receivers of the respective cluster; - a determination of a multi-cluster solution is performed, in which values of the selected satellite errors, which were determined in different clusters, are adjusted by an estimation process applied to the values of the selected errors determined in different clusters and using the phase and code measurements performed in the clusters.”  (Bold added).
As for independent claim 13 as amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The text of independent claim 14 as amended is as follows:
“14. (Previously presented) A non transistory computer-readable storage medium that stores instructions, which, when carried out by at least one processor, cause a method for Precise Point Positioning in a satellite navigation system comprising a plurality of navigations satellites and a plurality of base stations each provided with a receiver, that receives satellite signals and is used for determining ambiguity-free phase biases and further instrumental and atmospheric errors, wherein the errors are arranged for being transmitted to navigation devices and arranged for being used by the navigation devices for performing Precise Point Positioning including ambiguity fixing, the method including: - obtaining code and phase measurements, which were performed on the satellite signals by the plurality of receivers at two or more frequencies, - determining separate individual values for a plurality of phase ambiguities and a plurality of the errors based on the code and phase measurements, Serial No. 16/651,864 Preliminary Amendment Page 7 wherein: - the receivers are grouped into clusters, - in each cluster a determination of a single cluster solution is performed, in which satellite errors selected from the group of satellite position errors, satellite clock errors and the ambiguity-free satellite phase biases are determined based on the phase and code measurements performed by the receivers of the respective cluster, - a determination of a multi-cluster solution is performed, in which values of the selected satellite errors, which were determined in different clusters, are adjusted by an estimation process applied to the values of the selected errors determined in different clusters.”  (Bold added).
With reference to independent claim 14 as amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The text of independent claim 15 as amended is as follows:
“15. (Previously presented) A mobile navigation device for Precise Point Positioning in a satellite navigation system comprising a plurality of navigations satellites and a plurality of base stations each provided with a receiver, that receives satellite signals and is used for determining ambiguity-free phase biases and further instrumental and atmospheric errors, wherein the errors are arranged for being transmitted to the navigation device and arranged for being used by the navigation device for performing Precise Point Positioning including ambiguity fixing, the mobile navigation device comprising a receiver for receiving satellite navigation signals and comprising a processing unit arranged for receiving the errors and for processing the satellite navigation signals and the errors for performing the Precise Point Positioning including ambiguity fixing, the errors being determined by a method including: - obtaining code and phase measurements, which were performed on the satellite signals by the plurality of receivers at two or more frequencies, - determining separate individual values for a plurality of phase ambiguities and a plurality of the errors based on the code and phase measurements, wherein: - the receivers are grouped into clusters, Serial No. 16/651,864 Preliminary Amendment Page 8 - in each cluster a determination of a single cluster solution is performed, in which satellite errors selected from the group of satellite position errors, satellite clock errors and the ambiguity-free satellite phase biases are determined based on the phase and code measurements performed by the receivers of the respective cluster; - a determination of a multi-cluster solution is performed, in which values of the selected satellite errors, which were determined in different clusters, are adjusted by an estimation process applied to the values of the selected errors determined in different clusters.”  (Bold added).
Next, taking independent claim 15 as amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The text of independent claim 16 as amended is as follows:
“16. (Currently amended) A method for Precise Point Positioning in a satellite navigation system having a plurality of navigation satellites transmitting satellite signals, and a plurality of base stations each provided with one or more receivers that receive the satellite signals, comprising: performing code and phase measurements on the satellite signals by the receivers at two or more frequencies; determining separate individual values of phase ambiquities ambiquity-free satellite phase biases based on the phase and code measurements of the satellite signals, wherein: the receivers are grouped into clusters, and in each cluster, a single cluster solution is performed, in which phase ambiquities and the satellite errors selected from a group of satellite position errors, satellite clock errors, and ambiquity-free satellite phase biases are determined based on the code and phase measurements of the satellite signals received by receivers in the cluster; and a multi-cluster solution is performed, in which the satellite errors selected from a group of satellite position errors, satellite clock errors, and ambiquity-free satellite phase Serial No. 16/651,864 Preliminary Amendment Page 9 biases which were determined in different clusters are adjusted by an estimation process; and transmitting the adjusted satellite errors to one or more navigation devices.”  (Bold added).
With respect to independent claim 16 as amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 17-28 depends ultimately from allowable, independent claim 16, each of dependent claims 17-28 is allowable for, at least, the reasons for which independent claim 16 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648